Citation Nr: 9924278	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  97-19 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for Best's Vitilliform 
macular degeneration of the eyes.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1970, and from January 1973 to March 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim of 
entitlement to service connection for a disease of the right 
eye.  In a supplemental statement of the case issued in 
September 1997, the RO recharacterized the issue as Best's 
Vitilliform macular degeneration, bilateral.

The Board notes that a hearing before a hearing officer was 
scheduled to take place at the RO in July 1997.  However, in 
correspondence dated in July 1999, the veteran indicated that 
he no longer wanted a hearing.  Accordingly, the Board 
concludes that the veteran has effectively withdrawn his 
request for a hearing.  


FINDING OF FACT

The veteran currently suffers form Best's Vitilliform macular 
degeneration of the eyes which first became manifest in 
service.


CONCLUSION OF LAW

Best's Vitilliform macular degeneration of the eyes was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he currently suffers from Best's 
Vitilliform macular degeneration of the eyes which first 
became manifest in service.  The RO denied the veteran's 
claim on the basis that this condition is a 
developmental/hereditary condition for which service 
connection may not be awarded.  For the following reasons, 
the Board disagrees with the RO's holding and finds that 
service connection for Best's Vitilliform macular 
degeneration of the eyes is warranted.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  If a condition noted during service is not shown 
to have been chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R.      § 3.303(b). 

The question of whether service connection can be granted for 
hereditary diseases has been previously considered by the VA 
Office of the General Counsel.  The provisions of 38 C.F.R. § 
3.303(c) provide that congenital or developmental defects as 
such are not diseases or injuries within the meaning of 
applicable legislation.  Whether 38 C.F.R. § 3.303(c) 
effectively removed familial or hereditary conditions from 
the scope of 38 U.S.C.A. § 1110 was the subject of a General 
Counsel precedent opinion, which held that service connection 
may be granted for diseases, but not for congenital, 
developmental or familial defects, if the evidence as a whole 
establishes that the familial disease in question was 
incurred in or aggravated during service within the meaning 
of VA law and regulations.  VAOPGCPREC 82-90 (July 18, 1990).

In this regard, the General Counsel determined that most 
diseases of hereditary origin can be incurred or aggravated 
in service in the sense contemplated by Congress in Title 38 
if their symptomatology did not manifest itself until after 
entry on duty.  The mere genetic or other familial 
predisposition to develop the symptoms does not constitute 
having the disease, even if the individual is almost certain 
to develop the condition at some time in his or her lifetime.  
Only when symptomatology and/or pathology exists can an 
individual be said to have developed the disease.  It was 
also noted that even where a hereditary disease has 
manifested some symptoms prior to entry on duty, it may be 
found to have been aggravated during service if it progresses 
during service at a greater rate than normally expected 
according to accepted medical authority.  Service connection 
may thus be granted for hereditary diseases which either 
first manifest themselves during service or which preexist 
service and progress at an abnormally high rate during 
service.  VAOPGCPREC 67-90 (July 18, 1990).

The veteran's service medical records did not disclose he had 
any eye problems at the time he entered service in June 1967 
or January 1973.  Service medical records during the 
veteran's second period of service reflect that he was seen 
on several occasions for problems with his eyes.  Of 
particular relevance, a July 1977 treatment report included a 
clinician's note that the veteran had a depigmented area in 
the right macula measuring approximately two times the fovea 
in size.  The veteran was seen in October 1991 for complaints 
of flexing of the lower left eye lid.  The assessment was 
rule out left eye twitch.  

The first diagnosis pertaining to Best's disease is contained 
in a April 1995 VA outpatient treatment report.  In that 
report, it was noted that the veteran had a well 
circumscribed yellow lesion on the right eye, as well as 
retinal pigment epithelium (macular) changes of the left eye.  
The diagnosis was "possible Best Disease."  A report from a 
VA eye examination performed in August 1997 also included a 
diagnosis of "Best's macular degeneration bilaterally."  

The examiner who examined the veteran in August 1997 was 
requested to review the claims file and provide an opinion as 
to the likelihood that the veteran's Best's macular 
degeneration had its onset in service.  In a September 1997 
report, the examiner concluded that macular changes noted in 
the service medical record of July 8, 1977, were consistent 
with early stages of Best's disease.  He said the lesion 
found at that time correlated directly to the diagnosed 
lesion contained in the April 1995 VA medical report.  The 
examiner then stated that Best's Vitilliform macular 
degeneration was a degenerative condition with an autosomal 
dominant hereditary pattern. 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports the grant of service 
connection for Best's Vitilliform macular degeneration of the 
eyes.  According to the General Counsel opinions discussed 
above, service connection may be granted for hereditary 
diseases which either first manifested themselves during 
service or which preexisted service and progressed at an 
abnormally high rate during service.  In this case, no 
evidence is contained in the record which indicates that the 
veteran's Best's Vitilliform macular degeneration of the eyes 
preexisted service.  Rather, the record shows this condition 
first became manifest during the veteran's second period of 
service.  In particular, a medical opinion contained in the 
September 1997 VA examination report concluded that the 
veteran's current Best's Vitilliform macular degeneration of 
the eyes first appeared in service.  Accordingly, the Board 
finds that service connection for Best's Vitilliform macular 
degeneration of the eyes is warranted. 


ORDER

Service connection for Best's Vitilliform macular 
degeneration of the eyes is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

